     Case 2:15-cv-01145-KJM-KJN Document 110 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    WALTER J. ROSALES, et al.,                       No. 2:15-cv-01145-KJM-KJN
12                       Plaintiffs,
13           v.
14    AMY DUTSCHKE, et al.,
15                       Defendants.
16    ___________________________________
17    WALTER J. ROSALES, et al.,                       No. 2:20-cv-00521-JAM-CKD
18                       Plaintiffs,
19           v.                                        RELATED CASE ORDER
20    UNITED STATES DEPARTMENT OF
      INTERIOR, et al.,
21
                         Defendants.
22

23

24
                    Examination of the above-captioned actions reveals that they are related within the
25
     meaning of Local Rule 123(a). Here, “both actions involve similar questions of fact and the same
26
     question of law and their assignment to the same Judge or Magistrate Judge is likely to effect a
27
     substantial savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment of
28
                                                       1
     Case 2:15-cv-01145-KJM-KJN Document 110 Filed 07/28/20 Page 2 of 2

 1   these matters to the same judge is likely to effect a substantial savings of judicial effort and is
 2   likely to be convenient for the parties.
 3                  The parties should be aware that relating cases under Rule 123 causes the actions
 4   to be assigned to the same judge – it does not consolidate the actions. Under Rule 123, related
 5   cases are generally assigned to the judge and magistrate judge to whom the first filed action was
 6   assigned.
 7                  As a result, it is hereby ORDERED that 2:20-cv-00521-JAM-CKD is reassigned
 8   from Judge John A. Mendez to the undersigned and from Magistrate Judge Carolyn K. Delaney to
 9   Magistrate Judge Kendall J. Newman. Henceforth, the caption on documents filed in the
10   reassigned case shall be shown as: 2:20-cv-00521- KJM-KJN.
11                  It is further ORDERED that the Clerk of the Court make appropriate adjustment in
12   the assignment of civil cases to compensate for this reassignment.
13                  IT IS SO ORDERED.
14   DATED: July 27, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
